This is an appeal from an order of the district court of Garvin county overruling a motion of plaintiff in error to retax costs. Attached to the petition in error is a purported transcript of the record. There is neither bill of exceptions nor case-made. The ruling of a trial court on motion will not be reviewed here unless made a part of the record by bill of exceptions or case-made. Bruner et al. v. Kansas Moline PlowCo., 24 Okla. 158, 103 P. 673; Cable v. Myers, ante,142 P. 1114.
The proceeding in error is therefore dismissed.
All the Justices concur. *Page 691